DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 02/02/2022. 
Claim(s) 1, 4, 8, 10-11, 17, 22, 23 and 25-28 are currently pending. 
Claim(s) 1, 8, 22 and 25-26 have been amended. 
Claim(s) 2-3, 5-7, 9, 12-16, 18-21 and 23 have been canceled. 
Claim(s) 27-28 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 10-11, 24-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207003, Woo et al. in view of US 2016/0149065, Pass and US 2009/0255569, Sampsell et al.
Regarding claim 1
Woo teaches a solar cell panel (corresponding to a solar cell module) [Figs. 2B and 10A, Abstract, paragraphs 0039-0040 and 0058-0059], the solar cell panel comprising:
a plurality of back contact solar cells (corresponding to solar cells CEs comprising semiconductor substrate 110 and a plurality of electrodes formed on the back surface thereby meeting with the limitation “back-contact”) arranged in a first direction (x direction) and a second direction (y direction) perpendicular to the first direction [Figs. 2B and 10A, paragraphs 0049-0051], wherein the plurality of back contact solar cells (CEs) include a first solar cell (CE1) and a second solar cell (CE2) [Fig. 2B and paragraph 0060], and each of the plurality of back contact solar cells includes a plurality of first electrodes (C141) and a plurality of second electrodes (C142) on each of the plurality of back contact solar cells [Figs. 2B and paragraph 0053];
a front transparent substrate (FG) disposed on a front side of the plurality of back contact solar cells (CEs) [Figs. 2B and 10A, paragraphs 0041-0042];
a back sheet (BS) disposed on a back side of the plurality of back contact solar cells (CEs) [Figs. 2B and 10A, paragraphs 0041 and 0047];
an encapsulant (EC1 + EC2) covering the plurality of back contact solar cells (CEs) between the front transparent substrate (FG) and the back sheet (BS) [Figs. 2B and 10A, paragraphs 0043-0044];
an intercell connector (IC) electrically connecting the plurality of first electrodes (C141) of the first solar cell (CE1) and the plurality of second electrodes (C142) of the second solar cell (CE2) [Fig. 2B and paragraph 0053], and disposed between the first solar cell (CE1) and the second solar cell (CE2) [Figs. 2B, 10A and 20, paragraphs 0051-0052 and 0251]; and
a blocking portion (corresponding to a reflector comprising portions RF1 and RF3) visually blocking from view the intercell connector (IC), and made of an opaque ceramic resin (the reflector portions are formed of aluminum oxide of white or carbon of black) [Fig. 2B, paragraphs 0059 and 0076-0079],
wherein the blocking portion (reflector including portions RF1 and RF3) is a pattern disposed on the back surface of the front transparent substrate (FG) [Fig. 2B, paragraphs 0059 and 0130-0133], and wherein the encapsulant (EC1 + EC2) is disposed between the blocking portion (reflector including portions RF1 and RF3) and the plurality of back contact solar cells (CE1 and CE2) [Fig. 2B], and the encapsulant (EC1 + EC2) is further disposed between the blocking portion (reflector including portions RF1 and RF3) and the intercell connector (the reflector is separated from the front surface of the interconnector IC) [Fig. 2B and paragraph 0059].

    PNG
    media_image1.png
    240
    459
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Front surface of an edge portion)][AltContent: textbox (Width between CEs in the x-direction)][AltContent: textbox (Width of RF1)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    497
    426
    media_image2.png
    Greyscale

Modified Woo is silent to the blocking portion being formed to have substantially the same color of the back sheet.
	Pass teaches a solar cell panel comprising a blocking portion (212) over a solar cell interconnector (210) [Figs. 8-9, paragraphs 0053-0054], wherein the blocking portion (212) has the same color as the backsheet of the panel such that when viewed from the front of the module, the visible portion of the interconnector (e.g., the blocking region) blends in, aesthetically speaking, with the backsheet [paragraph 0054].
Modified Woo and Pass are analogous inventions in the field of solar panels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blocking portion of modified Woo to have the same color as the backsheet such that when viewed from the front of the module, the visible portion of the interconnector (e.g., the blocking region) blends in, aesthetically speaking, with the backsheet [Pass, paragraph 0054].
Modified Woo does not teach the blocking portion being directly disposed on a back surface of a front transparent substrate.
Sampsell teaches a solar cell panel (900) comprising a blocking portion (901) covering a conductor (conductor 602) from view [Fig. 9 and paragraph 0053], the blocking portion (901) being formed directly on a back surface of a front transparent substrate (cover glass) [Fig. 9 and paragraphs 0051-0053].  Said configuration providing a more aesthetic appearance and effectively reflecting light back at angles that can be subsequently absorbed by the solar cells thereby increasing the efficiency of the device [paragraphs 0031 and 0053].
Modified Woo and Sampsell are analogous inventions in the field of solar panels having reflection structures formed over conductors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blocking portion of modified Woo to be disposed directly on a back surface of the front transparent substrate, as in Sampsell, because said configuration provides an aesthetic appearance of the device while also effectively reflecting light back at angles that can be subsequently absorbed by the solar cells thereby increasing the efficiency of the device [paragraphs 0031 and 0053].  Sampsell specifically recognizes that the opaque area over the conductor can carry out the reflection of light [paragraphs 0053 and 0056].  Shifting the location of the blocking portion to the back surface of the front transparent substrate would not have modified the operation of the device as it would still visually cover the interconnect as originally intended by modified Woo, as such, rearranging the location in light of Sampsell would have been well within the ambit of one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04.
The limitation “printed” is considered a product-by-process limitation. Said limitation does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
	The limitation “for a roof of a vehicle” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of being for use in the roof of a vehicle.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).	
Regarding claim 4
Modified Woo teaches the solar cell panel as set forth above, wherein a distance between the blocking portion (reflector including portions RF1 and RF3) and the back sheet is less than a distance between the front transparent substrate and the back sheet [Woo, Fig. 2B; Sampsell; Fig. 9].
Regarding claim 8
Modified Woo teaches the solar cell panel as set forth above, wherein the blocking portion (reflector including portions RF1 and RF3) includes a first portion (RF1) disposed between neighboring two back contact solar cells (see, for example, CE1 and CE2) of the plurality of back contact solar cells (CEs) in the first direction (x direction) [Fig. 10A and paragraph 0055], and a second portion (RF3) located in an intersection area where four back contact solar cells (CEs) of the plurality of back contact solar cells (CEs) are arranged [Fig. 10A and paragraphs 0130-0133], and
wherein the width of the first portion (RF1) is less than a sum of the distance between the neighboring two back contact solar cells (CEs) plus 3 mm (the width, in the x/first direction, of the first portion RF1 is less than the space between two neighboring cells) [Woo, Figs. 2B and 10A].
With regards to the second portion (RF3) having a rhombus shape, Woo teaches that the shape of said portion is selected in consideration of the shape of the edges of the semiconductor substrate 110 [paragraph 0132], wherein the shape can be selected from a square, rectangle, circle, oval, triangle, polygon or irregular [paragraph 0133].  
Therefore, in the absence of criticality or unexpected results, one of ordinary skill in the art would have found obvious to optimize the shape of the second portion such that the space between the edges of four solar cells is covered. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].  Further, Applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shapes disclosed in Woo [MPEP 2144.04].
Regarding claim 10
Modified Woo teaches the solar cell panel as set forth above, wherein each of the plurality of back contact solar cells (CEs) is formed using a pseudo-square shaped semiconductor substrate (110), of which an edge has an inclined chamfer [Woo, Fig. 10A].
Regarding claim 11
Modified Woo teaches the solar cell panel as set forth above, wherein a plurality of blocking portions (RF1 + RF3) are positioned between every two back contact solar cells (CEs) which are adjacent to each other in the first direction (x direction) [Woo, Figs. 2B and 10A].
Regarding claim 24
Modified Woo teaches the solar cell panel as set forth above, wherein the blocking portion (reflector comprising portions RF1 and RF3) extends only in the first direction to overlap and correspond to the intercell connector (IC) [Woo, Fig. 2B], and wherein the intercell connector (IC) is interposed between the plurality of back contact solar cells (CEs) and is coplanar with the plurality of back contact solar cells (CEs) [Woo, Fig. 2B].
Regarding claim 25
Modified Woo teaches the solar cell panel as set forth above, further comprising a first area (See area comprising RF2) that is disposed between adjacent solar cells (CEs) in the second direction [Woo, Fig. 10A], and a second area (see area comprising RF1 and RF3) that is disposed between adjacent solar cells in the first direction [Woo, Fig. 10A], wherein the blocking portion is formed in the second area, and not formed in the first area [Woo, Fig. 10A and paragraphs 0255-0256].
Regarding claim 28
Modified Woo teaches the solar cell panel as set forth above, wherein the front transparent substrate (FG) includes a first area (see area not covered by the reflectors in the x direction) that overlaps a first region between adjacent back contact solar cells (CE1 and CE2) in the first direction (x direction) [Woo, Fig. 10A], and a second area (see area not covered by the reflectors in the y direction) that overlaps a second region between adjacent solar cells in the second direction (y direction) [Woo, Fig. 10A], and
wherein a color of the blocking portion viewed through the first area and a color of the back sheet viewed through the second area are substantially the same color [Woo, Fig. 1A; Pass, paragraph 0054].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207003, Woo et al. in view of US 2016/0149065, Pass and US 2009/0255569, Sampsell et al. as applied to claims 1, 4, 8, 10-11, 24-25 and 28 above, and further in view of US 2015/0059831, Fukumochi.
Regarding claim 17
All the limitations of claim 1, from which claim 17 depends, have been set forth above.
The applied references fail to teach that a width of the blocking portion is greater than a width of the intercell connector.
Fukumochi discloses a photovoltaic device (title) where blocking portions [23] are used. The width of the blocking portion is greater than the width of the intercell connector (Fig. 4, (0028) which increases the reflective area in the chamfered portion and the efficiency of the solar cell (0023). It would have been obvious to one having ordinary skill in the art to have modified the width of the blocking portion of modified Woo such that it is greater than the width of the intercell connector as taught by Fukumochi because it increases the reflective area and the overall efficiency of the solar cell (10023).
Claims 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207003, Woo et al. in view of US 2014/0352764, Kim et al., US 2016/0149065, Pass and US 2009/0255569, Sampsell et al.
Regarding claim 22
Woo teaches a solar cell panel (corresponding to a solar cell module) [Figs. 2B and 10A, Abstract, paragraphs 0039-0040 and 0058-0059], the solar cell panel comprising:
a plurality of back contact solar cells (corresponding to solar cells CEs comprising semiconductor substrate 110 and a plurality of electrodes formed on the back surface thereby meeting with the limitation “back-contact”) arranged in a first direction (x direction) and a second direction (y direction) perpendicular to the first direction [Figs. 2B and 10A, paragraphs 0049-0051], wherein the plurality of back contact solar cells (CEs) include a first solar cell (CE1) and a second solar cell (CE2) [Fig. 2B and paragraph 0060], and each of the plurality of back contact solar cells includes a plurality of first electrodes (C141) and a plurality of second electrodes (C142) on each of the plurality of back contact solar cells [Figs. 2B and paragraph 0053];
a front transparent substrate (FG) disposed on a front side of the plurality of back contact solar cells (CEs) [Figs. 2B and 10A, paragraphs 0041-0042];
a back sheet (BS) disposed on a back side of the plurality of back contact solar cells (CEs) [Figs. 2B and 10A, paragraphs 0041 and 0047];
an encapsulant (EC1 + EC2) covering the plurality of back contact solar cells (CEs) between the front transparent substrate (FG) and the back sheet (BS) [Figs. 2B and 10A, paragraphs 0043-0044];
an intercell connector (IC) electrically connecting the plurality of first electrodes (C141) of the first solar cell (CE1) and the plurality of second electrodes (C142) of the second solar cell (CE2) [Fig. 2B and paragraph 0053], and disposed between the first solar cell (CE1) and the second solar cell (CE2) [Figs. 2B, 10A and 20, paragraphs 0051-0052 and 0251]; and
a blocking portion (corresponding to a reflector comprising portions RF1 and RF3) visually blocking from view the intercell connector (IC), and made of an opaque ceramic resin (the reflector portions are formed of aluminum oxide of white or carbon of black) [Fig. 2B, paragraphs 0059 and 0076-0079],
wherein the blocking portion (reflector including portions RF1 and RF3) is a pattern disposed on the back surface of the front transparent substrate (FG) [Fig. 2B, paragraphs 0059 and 0130-0133], and wherein the encapsulant (EC1 + EC2) is disposed between the blocking portion (reflector including portions RF1 and RF3) and the plurality of back contact solar cells (CE1 and CE2) [Fig. 2B], and the encapsulant (EC1 + EC2) is further disposed between the blocking portion (reflector including portions RF1 and RF3) and the intercell connector (the reflector is separated from the front surface of the interconnector IC) [Fig. 2B and paragraph 0059].
Woo does not teach the blocking portion being directly disposed on a back surface of a front transparent substrate.
Sampsell teaches a solar cell panel (900) comprising a blocking portion (901) covering a conductor (conductor 602) from view [Fig. 9 and paragraph 0053], the blocking portion (901) being formed directly on a back surface of a front transparent substrate (cover glass) [Fig. 9 and paragraphs 0051-0053].  Said configuration providing a more aesthetic appearance and effectively reflecting light back at angles that can be subsequently absorbed by the solar cells thereby increasing the efficiency of the device [paragraphs 0031 and 0053].
Modified Woo and Sampsell are analogous inventions in the field of solar panels having reflection structures formed over conductors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blocking portion of modified Woo to be disposed directly on a back surface of the front transparent substrate, as in Sampsell, because said configuration provides an aesthetic appearance of the device while also effectively reflecting light back at angles that can be subsequently absorbed by the solar cells thereby increasing the efficiency of the device [paragraphs 0031 and 0053].  Sampsell specifically recognizes that the opaque area over the conductor can carry out the reflection of light [paragraphs 0053 and 0056].  Shifting the location of the blocking portion to the back surface of the front transparent substrate would not have modified the operation of the device as it would still visually cover the interconnect as originally intended by modified Woo, as such, rearranging the location in light of Sampsell would have been well within the ambit of one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04.
 	Modified Woo does not teach the solar cell panel being curved, the front transparent substrate having a curvature.
Kim discloses a roof panel having a solar cell (Abstract) where the glass substrate is curved to naturally harmonize with the curvature of a vehicle [paragraph 0038].  It would have been obvious to one having ordinary skill in the art to have modified the glass substrate of modified Woo such that it has a curvature as taught by Kim because it could then naturally harmonize with the curved portion of a vehicle for aesthetics [Kim, paragraph 0038]. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Modified Woo is silent to the blocking portion being formed to have substantially the same color of the back sheet.
	Pass teaches a solar cell panel comprising a blocking portion (212) over a solar cell interconnector (210) [Figs. 8-9, paragraphs 0053-0054], wherein the blocking portion (212) has the same color as the backsheet of the panel such that when viewed from the front of the module, the visible portion of the interconnector (e.g., the blocking region) blends in, aesthetically speaking, with the backsheet [paragraph 0054].
Modified Woo and Pass are analogous inventions in the field of solar panels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blocking portion of modified Woo to have the same color as the backsheet such that when viewed from the front of the module, the visible portion of the interconnector (e.g., the blocking region) blends in, aesthetically speaking, with the backsheet [Pass, paragraph 0054].
The limitation “printed” is considered a product-by-process limitation. Said limitation does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
The limitation “for a roof of a vehicle” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of being for use in the roof of a vehicle.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).
Regarding claim 26
Modified Woo teaches the solar cell panel as set forth above, further comprising a first area (See area comprising RF2) that is disposed between adjacent solar cells (CEs) in the second direction [Woo, Fig. 10A], and a second area (see area comprising RF1 and RF3) that is disposed between adjacent solar cells in the first direction [Woo Fig. 10A], wherein the blocking portion is formed in the second area, and not formed in the first area [Woo Fig. 10A and paragraphs 0255-0256].
Regarding claim 27
Modified Woo teaches the solar cell panel as set forth above, wherein the front transparent substrate (FG) includes a first area (see area not covered by the reflectors in the x direction) that overlaps a first region between adjacent back contact solar cells (CE1 and CE2) in the first direction (x direction) [Woo, Fig. 10A], and a second area (see area not covered by the reflectors in the y direction) that overlaps a second region between adjacent solar cells in the second direction (y direction) [Woo, Fig. 10A], and
wherein a color of the blocking portion viewed through the first area and a color of the back sheet viewed through the second area are substantially the same color [Woo, Fig. 1A; Pass, paragraph 0054].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 8, 10-11, 17 and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments that remain pertinent are addressed below.
Applicant argues that Woo fails to disclose or suggest feature 1. Rather, Woo simply disclose reflectors (RF1, RF2, RF3) that are placed between solar cells (EC).
Applicant further argues that, in Woo, the light incident to the inside of the front substrate (FG) is reflected through the reflectors (RF1, RF2, RF3), so the appearance of the product cannot be improved when viewed from the outside due to light scattering (see Fig. 2B of Woo, depicted below).
Examiner respectfully disagrees.  The claim recites “a blocking portion visually blocking from view the intercell connector.  Because the reflectors (RF1, RF2 and RF3) cover and visually block from view the intercell connector (IC), the same meets with the limitation “a blocking portion”.  
Applicant argues that Pass only discloses an anodized region 212 that is printed on the top surface of interconnector 230 (see Fig. 12 of Pass, depicted below).
Applicant argues that a closer review of Pass reveals Pass as actually disclosing a back side view of the interconnect structure 230 (see Fig. 8 of Pass, depicted below) and a front side view of the solar cells 202, 204 and the interconnector structure 230, where only the anodized region 212 among the interconnector structure 230 is viewable in Fig. 9 (depicted below).
Applicant further argues that the region having the substantially the same color as the back sheet in Pass is NOT a blocking portion, but rather, the anodized region 212 of the interconnector structure 230. 
Examiner respectfully disagrees. 	The rejection does not rely on Pass to teach the particular interconnect structure.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Pass teaches an anodized region which may be in the form of a coating that covers a portion of the cell interconnector [paragraph 0034], wherein by making the color of said portion the same as that of the backsheet, the visible portion of the interconnect blends in aesthetically with the backsheet [paragraph 0033].  Accordingly, one of ordinary skill in the art would have found obvious to make the color of the blocking portion the same as the backsheet such that the interconnector aesthetically blends in.  More so, when it is well known in the art that the high reflectivity of common front electrode materials contrasts with the darker appearance of the active photovoltaic material itself which hinders the blending of photovoltaic devices with surrounding materials [Sampsell, paragraph 0031].
 “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Applicant’s arguments with regards to Ogawa are moot as the reference is no longer relied upon in the current rejection.
With regards to Fukumochi, Applicant argues that Fukumochi fails to disclose or suggest feature 1. 
Applicant further argues that Fukumochi simply discloses a reflector (23), which is placed on top of the interconnector (21) (see Fig. 4 of Fukumochi, depicted below).
Examiner respectfully disagrees. 	In the instant case, Fukumochi was not relied upon to teach or suggest feature 1.  Neither it is suggested that Woo teaches all of the features in the instant claims on its own. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Fukumochi was merely cited to teach the width of the blocking portion as recited in instant claim 17.  
Applicant’s arguments with regards to Calwer are moot as the reference is no longer relied upon in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0116495, Kim et al. teaches a solar panel comprising back-contact solar cells (101) connected by an interconnector (254), wherein the space between the edges of four adjacent cells is in a rhomboidal shape [Figs. 4-5 and 10].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721